 
SECOND AMENDMENT TO
 
LOAN AND SECURITY AGREEMENT
 
 
 
This Second Amendment to Loan and Security Agreement (“Amendment”) is entered
into as of June 8, 2018 between Comerica Bank (“Bank”) and MobileSmith, Inc., a
Delaware corporation (“Borrower”).
 
RECITALS
 
A.           Borrower and Bank are parties to that Loan and Security Agreement
dated June 9, 2014, (as amended by the First Amendment to Loan and Security
Agreement dated as of May 24, 2016, the “Agreement”).
 
B.           The parties desire to further amend the Agreement as set forth
herein.
 
NOW, THEREFORE, the parties agree as follows:
 
1. Amendments to Agreement:
 
(a) Exhibit A of the Agreement is amended by amending and restating the
definition of “Revolving Maturity Date” to read in its entirety as follows:
 
“Revolving Loan Maturity Date” means June 9, 2020.
 
(b) Section 6.7 of the Agreement is amended and restated in its entirety as
follows:
 
6.7            
Minimum Cash. Borrower shall maintain a balance of Cash at Bank of not less than
the applicable amount for each period set forth in the following table, as cash
collateral with respect to the Obligations, which cash may be applied by Bank in
payment of interest accrued with respect to the Obligations, and the amount of
which cash shall be replenished by Borrower to such minimum balance equal to the
applicable amount for each period set forth in the following table on each
semi-annual and annual anniversary of the Closing Date.
 
Period
Amount
From the Closing Date through June 30, 2018
$125,000
From July 1, 2018 through the Revolving Maturity Date
$162,500

 
2. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank. BORROWER WAIVES THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, AS IT MAY BE AMENDED FROM TIME
TO TIME, WHICH STATES:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
3. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remains in full force and effect in accordance with its terms and hereby is
ratified and confirmed in all respects. Except as expressly set forth herein,
the execution, delivery, and performance of this Amendment shall not operate as
a waiver of, or as an amendment of, any right, power, or remedy of Bank under
the Agreement, as in effect prior to the date hereof.
 
4. Borrower waives, discharges, and forever releases Bank, Bank’s employees,
officers, directors, attorneys, stockholders, and their successors and assigns,
from and of any and all claims, causes of action, allegations or assertions that
Borrower has or may have had at any time up through and including the date of
this Amendment, against any or all of the foregoing, regardless of whether any
such claims, causes of action, allegations or assertions are known to Borrower
or whether any such claims, causes of action, allegations or assertions arose as
result of Bank’s actions or omissions in connection with the Loan Documents, or
any amendments, extensions or modifications thereto, or Bank’s administration of
the Obligations or otherwise.
 
5. Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment, and that no Event of Default has occurred and is
continuing.
 
6. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
 
(a) this Amendment, executed by Borrower;
 
(b) a Certificate of the Chief Executive Officer of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;
 
(c) a facility fee, in the amount of $12,500, which fee is fully earned and
non-refundable, and which may be debited from Borrower’s account;
 
(a) amendments to (i) that certain Convertible Secured Subordinated Note
Purchase Agreement, dated November 14, 2007, and the Convertible Secured
Subordinated Promissory Notes issued thereunder, among Borrower and the holders
of such Convertible Secured Subordinated Promissory Notes, extending the
maturity date of such Convertible Secured Subordinated Promissory Notes to no
earlier than November 14, 2020, duly executed by Borrower and the holders of
such Convertible Secured Subordinated Promissory Notes, (ii) that certain
Convertible Subordinated Note Purchase Agreement, dated as of December 11, 2014,
and the Convertible Subordinated Promissory Notes issued thereunder, among
Borrower and the holders of such Convertible Subordinated Promissory Notes,
extending the maturity date of such Convertible Subordinated Promissory Notes to
no earlier than November 14, 2020, duly executed by Borrower and the holders of
such Convertible Subordinated Promissory Notes, (iii) that certain Subordinated
Promissory Note, dated March 9, 2018, among Borrower and Advance Modernization
Services, extending the maturity date of such Subordinated Promissory Note to no
earlier than November 14, 2020, duly executed by Borrower and Advance
Modernization Services, and (iv) that certain Subordinated Promissory Note,
dated May 11, 2018, among Borrower and Cresco Ltd, extending the maturity date
of such Subordinated Promissory Note to no earlier than November 14, 2020, duly
executed by Borrower and Cresco Ltd;
 
(b) an amendment to the UBS SBLC issued by UBS AG in favor of Bank as
beneficiary, providing Bank the right to draw on the UBS SBLC upon Bank’s
receipt of a notice of non-renewal, duly executed by UBS AG;
 
(c) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; and
 
(d) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
 
7. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.
 
[remainder of page left blank intentionally – signature page follows]
 
 
 

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 
MOBILESMITH, INC.
 
By: /s/ Gleb Mikhailov

 
Name:  Gleb Mikhailov
 
Title: CFO                                                       
 
 
 
COMERICA BANK
 
By: /s/ Charles Fell                                                  

 
Name: Charles Fell                                     

 
Title:

Vice President                                                                 
 

 
 
 
